Citation Nr: 0718689	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  02-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating 
for scar residual, shrapnel fragment wound (SFW), left knee, 
for the period prior to September 13, 2000.

2.  Entitlement to an initial rating in excess of 10 percent 
for scar residual, SFW, left knee, for the period beginning 
on September 13, 2000. 

3.  Entitlement to an effective date earlier than September 
13, 2000 for entitlement to service connection for post-
traumatic arthritis of the left knee, post total knee 
arthroplasty. 

4.  Entitlement to an effective date earlier than September 
13, 2000 for entitlement to service connection for peripheral 
vascular disease, status post-tibia bypass, left knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board hearing in January 
2003 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

During the initial review of this appeal, in June 2003, the 
Board remanded the case to the RO for additional development.  
At that time, the Board noted that the appeal concerning the 
effective date of the award for right knee arthritis was 
withdrawn from appellate consideration at the time of the 
hearing, inasmuch as the veteran conceded that his right leg 
had not been injured during service.  The RO completed the 
additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.  

The Board remanded this case to the Appeals Management Center 
(AMC) again in July 2006 for additional development.  The 
requested development has been completed to the extent that 
is necessary, and the case has been returned to the Board for 
further review. 


FINDINGS OF FACT

1.  The evidence indicates that the veteran's scar of the 
left knee was tender and painful from October 6, 1969.  

2.  The evidence does not show limitation of function of the 
veteran's left knee as a result of the service connected scar 
either prior to or after September 13, 2000.  

3.  The veteran's initial claim for service connection for 
arthritis of the left knee, post total knee arthroplasty, and 
service connection for peripheral vascular disease was 
received on September 13, 2000, which was more than one year 
after the date of discharge from active service.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a residual 
scar of the left knee, effective October 6, 1969, have been 
met; the criteria for an evaluation in excess of 10 percent 
for the period prior to September 13, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, 
Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.7 (2006). 

2.  The criteria for an evaluation in excess of 10 percent 
for a residual scar of the left knee for the period from 
September 13, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.118, Codes 7803, 7804, 
7805 (2002); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 7805 
(2006). 

3.  The criteria for an effective date earlier than September 
13, 2000 for entitlement to service connection for post-
traumatic arthritis of the left knee, post total knee 
arthroplasty have not been met.  38 C.F.R. § 3.400 (2006). 

4.  The criteria for entitlement to an effective date earlier 
than September 13, 2000 for entitlement to service connection 
for peripheral vascular disease, status post-tibia bypass, 
left knee have not been met.  38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran was not provided with information 
regarding the assignment of a degree of disability and an 
effective date for a disability prior to the rating decisions 
on appeal.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The veteran was provided with VCAA notice by 
letter dated in April 2005.  This letter told the veteran 
what evidence was needed to substantiate his claims for 
entitlement to an earlier effective date.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  
Finally, the letter asked the veteran to send any relevant 
evidence in his possession.  

The veteran was provided with an additional VCAA notification 
letter in August 2006.  This letter again told the veteran 
what evidence was needed to substantiate his claims for 
entitlement to an earlier effective date, as well as his 
claims for increased evaluations.  He was also informed which 
records he was responsible for providing, which records VA 
was responsible for obtaining, and of the assistance that VA 
would provide him in obtaining private records if he so 
authorized.  The letter asked the veteran to send any 
relevant evidence in his possession.  

The timing deficiency in the notifications to the veteran was 
remedied by the fact that his claims were readjudicated by 
the RO in November 2006, after proper VCAA notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and all pertinent evidence has been obtained.  He has also 
offered testimony before the undersigned Veterans Law Judge 
in January 2003, at which time he indicated that he had tried 
to obtain private medical records from a 1972 surgery but had 
been told that these records were no longer available.  In 
August 2006, the veteran was asked to identify all private 
treatment sources for his left knee disability since 
discharge from service.  The veteran replied in September 
2006 that he did not have any other information or evidence 
to submit.  

In this regard, the Board notes that the July 2006 remand 
stated that when the veteran first filed his claim in 1969, 
he related that he had undergone left knee surgery at a VA 
medical facility in Michigan.  The remand directed the RO to 
ascertain if there were any treatment records related to the 
veteran at a VA facility in Lansing, Michigan, for the period 
from 1969 to 1970.  This does not appear to have been 
accomplished.  However, further review of the claims folder 
does not confirm that that veteran reported any VA treatment 
at the time of his 1969 claim, nor was any surgery noted on 
the January 1970 VA examination report.  The veteran does not 
make any additional reference to VA surgery in 1970, but only 
to private surgery in this time period.  Therefore, the Board 
at this time determines that the development requested by the 
July 2006 remand was requested in error since it is highly 
improbable that these records actually exist.  This being the 
case, there is no prejudice to the veteran's claim in failing 
to obtain these records, and the Board may proceed with 
review of the veteran's appeal without an additional remand.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Background

This case has a long and complex procedural history, which 
bears reviewing prior to a discussion of the issues on 
appeal.  The claims file reflects that the veteran's initial 
claim was received by the Detroit, Michigan, RO on October 6, 
1969.  The veteran claimed entitlement to service connection 
for SFWs to his face and left leg, and for jungle rot of both 
legs.

The January 1970 VA examination report reflects that the 
examiner recorded the veteran's history as having received a 
SFW to the "right" leg when a hot piece of metal struck him 
in the leg.  The report reflects that the examiner noted a 
superficial one and a quarter inch scar on the upper 
"right" leg.  The diagnosis related to the veteran's leg 
was scar, superficial, of SFW of "right" leg.

The December 1970 rating decision determined that there was 
no record of in-service treatment of the claimed 
disabilities, but the examination at separation noted scars 
on both legs, and there was a history of a SFW of both legs.  
Consistent with the VA examination report, but contrary to 
the veteran's claim, the rating decision granted service 
connection for, among other disorders, wound scar, 
superficial, right leg.  The rating decision did not address 
the left leg as it related to a claim for scar residual of a 
SFW.

In February 1994, the Houston RO received a statement from 
the veteran that he wanted to file a claim for service 
connection for shrapnel to his left shin and left knee.  He 
related that a piece of bamboo had pierced his knee behind 
the kneecap due to a land mine explosion.  He also requested 
that his claims file be transferred from the Detroit RO to 
the Houston RO.  This claim was denied in December 1994 due 
to the veteran's failure to respond to the RO's request for 
evidence.  

On September 13, 2000, the RO received an application from 
the veteran for VA benefits.  He requested to "reopen his 
service connected claim for reevaluation and an increased 
rating of my disabilities."  He listed his disabilities as a 
left knee condition and scars on the left knee due to injury.  
The veteran also informed the RO that VA had always referred 
to his right leg, when in fact it was his left leg that was 
injured in combat.

VA outpatient records received by the RO in October 2000 
reflect that, in August 2000, the veteran presented and 
related a history of a shrapnel wound to his left knee, and 
that the ligaments were rebuilt.  The examiner drew a diagram 
of the veteran's left knee, noted 2+ crepitus and 2+ 
effusion, surgical scars, and limitation of motion.  Despite 
these clinical findings, all related to the left knee, the 
examiner noted that X-rays had shown severe tricompartmental 
arthritis of the right knee, and he diagnosed post-traumatic 
arthritis, right knee, secondary to old ACL tear which was 
secondary to shrapnel.

The November 2000 VA examination report reflects that the 
examiner noted no clinical findings related to the veteran's 
right knee, and he observed that there was no evidence of 
injury to the right knee, and there certainly were no scars 
on the right knee.  The examiner diagnosed a left knee 
military injury, well-healed surgical scars, left knee, and 
severe tricompartmental left knee degenerative joint disease.  
The examiner opined that all of the veteran's conditions, to 
include vascular disease, were related to his in-service 
injury.

The June 2001 rating decision granted service connection for 
traumatic arthritis and instability of the right knee, and 
for severe tricompartmental degenerative joint disease, left 
knee, all effective September 13, 2000. As noted above, the 
veteran appealed the effective date of the grant of service 
connection.

At the hearing, the veteran suggested that he filed a claim 
for his left leg, while in Lansing, MI, which was never 
adjudicated.  Transcript, p. 15.  In the prior remand, the 
Board instructed the RO to determine if there was an open 
claim in existence for entitlement to service connection 
related to the left knee.

While the case was on remand, in a May 2004 rating decision, 
the RO determined that the December 1970 rating decision 
contained clear and unmistakable error to the extent that it 
granted service connection for superficial scars secondary to 
SFW, right knee.  The May 2004 rating decision corrected the 
grant of service connection to reflect a grant of service 
connection for the same disorder, left knee, effective 
October 1969.  See VA O.G.C. Prec. Op. No. 50-91 (March 29, 
1991).  However, no action was taken to correct the grant of 
service connection for right knee arthritis and instability, 
in effect from September 2000, and the ratings assigned to 
such were left undisturbed.  In this regard, it is again 
noted that the grant of service connection for these 
disorders was predicated on nonexistent right leg shrapnel 
injury.

The May 2004 rating decision also determined that prior to 
September 13, 2000, the left leg scars were zero percent 
disabling.  An August 2004 rating decision granted a 
compensable evaluation of 10 percent for a superficial scar, 
left leg, painful on examination, effective September 13, 
2000.  

Increased Rating

The veteran contends that he is entitled to a compensable 
evaluation for his service connected scar of the left knee 
from the date that service connection was initially 
established.  In addition, he contends that the 10 percent 
evaluation currently assigned for his scar is inadequate. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

These issues involve the veteran's dissatisfaction with the 
initial rating for his disabilities assigned following the 
grant of service connection.  The Court has found that there 
is a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Board notes that the rating codes for scars have changed 
during the course of the veteran's appeal, effective as of 
August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  
Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).  

The rating code in effect prior to August 30, 2002 states 
that scars that are superficial, poorly nourished, with 
repeated ulceration are evaluated as 10 percent disabling.  
38 C.F.R. § 4.118, Code 7803.  Scars that are superficial, 
tender, and painful on objective demonstration also merit a 
10 percent evaluation.  38 C.F.R. § 4.118, Code 7804.  

Under the rating codes that became effective on August 30, 
2002, superficial and unstable scars warrant a 10 percent 
evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7803.  

The veteran's scar of the left leg is currently evaluated 
under 38 C.F.R. § 4.118, Code 7804.  This rating code states 
that scars which are superficial and painful on examination 
merit a 10 percent evaluation.  Note (1) states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7804.  

Finally, the December 1970 rating decision which initially 
granted service connection for a scar of the right knee in 
error did so under the provisions of 38 C.F.R. § 4.118, Code 
7805 (2002).  The new rating code for other scars is 
unchanged from the old rating code, and states that the 
disability is to be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Code 7805.

The evidence includes the report of the January 1970 VA 
examination.  This examination found that there were a few 
coin sized, pigmented but well healed scars on the legs 
representing sites of "jungle rot".  The examiner 
considered this to be essentially normal.  A one and a 
quarter inch superficial scar was also noted on the upper 
"right" leg.  The Board notes that the examination report 
has some lines over the word "right", which may or may not 
represent an attempt to change the word from right to left.  

A review of VA treatment records dated from 1970 to 2005 
shows that a December 2000 VA examination report noted that 
the veteran has well healed surgical scars of the left knee.  

August 2001 records report that the veteran's scars were well 
healed but mildly tender.  

At the January 2003 hearing, the veteran testified that he 
has experienced knee pain ever since he was discharged from 
service.  See Transcript.

An October 2005 VA examination report noted the previous 
reference to well healed scars, but was negative for any 
further symptoms regarding the scars.  

The Board finds that entitlement to a 10 percent evaluation 
for the veteran's residual scar of the left knee for the 
period prior to September 13, 2000 is warranted.  The veteran 
has testified that he has experienced tenderness in this area 
ever since he was discharged from service.  The January 1970 
VA examination which could have possibly supported his claim 
contains error, and is therefore unreliable.  In the absence 
of any reliable evidence other than the veteran's testimony, 
and resolving any doubt in favor of the veteran, the Board 
finds that the evidence supports his claim for entitlement to 
a compensable evaluation in the amount of 10 percent, 
effective October 6, 1969.  38 C.F.R. § 4.118, Code 7804 
(2002). 

The Board has also considered entitlement to an evaluation in 
excess of 10 percent for the veteran's left knee scar for the 
period both before and after September 13, 2000, but this is 
not supported by the evidence.  A 10 percent evaluation is 
the highest evaluation allowed under both the old and new 
versions of 38 C.F.R. § 4.118, Codes 7803 and 7804.  

The Board has considered entitlement to an increased 
evaluation under the provisions of 38 C.F.R. § 4.118, Code 
7805, but this is not supported by the evidence.  The 
evidence does not show that there is any limitation of 
function as a result of the scar itself.  Every examination 
report has described the scar as well healed.  The January 
1970 VA examination did not find any limitation of function.  
The Board notes that the evidence indicates that the veteran 
had reduced range of motion of the left knee from at least 
the late 1990s, but that this was attributed to degenerative 
joint disease or peripheral vascular disease and not the 
scar.  In this regard, the Board notes that service 
connection for degenerative joint disease has been in effect 
from September 13, 2000.  The Board is unable to assign a 
separate compensable rating for limitation of function of the 
left knee due to the scar, as limitation of function of the 
left knee is compensated under the rating codes for 
degenerative joint disease and total knee angioplasty.  See 
38 C.F.R. § 4.14 (The evaluation of the same disability under 
various diagnoses is to be avoided).  

Finally, the Board has considered entitlement to an increased 
evaluation under the provisions of 38 C.F.R. § 4.118, Code 
7801, but this is not warranted.  The medical evidence 
consistently describes the veteran's scar as superficial, 
which precludes consideration under this rating code.  

Therefore, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's scar of the left knee for the periods both 
before and after September 13, 2001.  

Earlier Effective Dates

The veteran contends that he is entitled to an effective date 
prior to September 13, 2000 for service connection for post-
traumatic arthritis of the left knee, post total knee 
arthroplasty, and service connection for peripheral vascular 
disease, status post-tibia bypass, left knee.  He argues that 
service connection for these disabilities should be effective 
from October 6, 1969, which is the date of his original 
claim.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(b)(2)(i).  Similarly, the effective 
date of a claim received after a final disallowance is the 
date of receipt of the new claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

The Board finds that entitlement to an effective date for 
service connection for arthritis of the left knee, post total 
knee arthroplasty, and service connection for peripheral 
vascular disease is not warranted.  

The veteran's October 1969 claim for service connection did 
not include a request for service connection for either 
arthritis or peripheral vascular disease.  This claim asked 
for service connection for a shrapnel wound of the left leg 
and for scars.  

The service medical records show scars of the legs.  However, 
these records, including the April 1968 separation 
examination, are negative for evidence of arthritis of the 
left knee or peripheral vascular disease of the left leg. 

The January 1970 VA examination was negative for both 
arthritis and for peripheral vascular disease, and there are 
no other contemporaneous medical records that show the 
presence of either of these disabilities.  

The December 1970 rating decision granted service connection 
for the residuals of jungle rot, and also established 
entitlement to service connection for a scar of the leg, 
although as noted the decision mistakenly established service 
connection for the right leg instead of the left.  The 
veteran was notified of his appellate rights but did not 
appeal this decision, and it is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

Similarly, the veteran's February 1994 claim did not include 
a request for service connection for either arthritis or 
peripheral vascular disease.  Furthermore, there were no 
medical records to show the existence of either one of these 
disabilities in February 1994, and the veteran did not 
respond to a request to identify such evidence.  The 
veteran's claim was denied in December 1994.  He was notified 
of his appellate rights but did not initiate an appeal.  
Therefore, this decision is also final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

At this juncture, the Board notes that neither the December 
1970 rating decision nor the December 1994 decision contains 
a specific denial of service connection for either arthritis 
or peripheral vascular disease.  However, as the veteran did 
not claim these disabilities and as there was no medical 
evidence of the existence of these disabilities, there was no 
reason for them to be mentioned in the decisions any more 
than any other disability that was not claimed by the 
veteran. 

There were no other communications received from the veteran 
until the September 13, 2000 claim which led to the 
establishment of service connection for arthritis of the left 
knee, post total knee arthroplasty, and service connection 
for peripheral vascular disease.  As medical evidence dating 
from 1998 shows the presence of both of these disabilities, 
but as the veteran's claim was received more than one year 
after his discharge from service, the proper effective date 
for service connection is the date of the receipt of the 
claim, which is the September 13, 2000 date that has already 
been assigned.  38 C.F.R. § 3.400(b)(2)(i).  

The Board recognizes the veteran's contentions that mistakes 
were made in his claim, and a review of the record supports 
these contentions.  This mistake was recognized and corrected 
by the May 2004 rating decision which found clear and 
unmistakable error when the December 1970 rating decision 
established entitlement to service connection for scars of 
the right instead of the left leg.  

However, the record shows that the veteran never requested 
service connection for arthritis or peripheral vascular 
disease prior to September 2000.  The Board surmises that the 
likely reason for the failure to claim service connection for 
either arthritis or peripheral vascular disease prior to that 
time is that there was no medical evidence to show that these 
disabilities existed at those times.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  In other words, in spite of the veteran's belief 
that he should be service connected from the date of his 
initial claim, service connection may not be established for 
a disability before that disability comes into existence.  

The Board notes the veteran's testimony that he was told that 
he would be at risk for development of arthritis of the left 
knee.  However, being at risk for the development of a 
disability is not the same as having the disability.  The 
record indicates that the veteran requested service 
connection not long after the existence of arthritis was 
first medically shown, and that service connection has been 
established from that date.  Finally, the Board notes the 
veteran's contentions that he has experienced pain of the 
left knee since leaving active duty.  These symptoms are now 
recognized by the 10 percent evaluation established elsewhere 
in this decision for tenderness of the scar of the left knee.  

The veteran has not argued that clear and unmistakable error 
was made in the assignment of the effective dates for 
arthritis of the left knee, post total knee arthroplasty, or 
service connection for peripheral vascular disease, and these 
issues have not been considered by the RO on this basis.  
Therefore, the Board will not address these claims on this 
basis.  

However, the Board would like to emphasize to the veteran 
that the mistake made by the December 1970 rating decision 
has had no negative impact whatsoever on his current appeals.  
The effective dates for his service connected arthritis and 
peripheral vascular disease are not the result of stating his 
scar was of the right and not the left leg.  Rather, these 
dates are established for the reasons provided above. 

The Board concludes that entitlement to earlier effective 
dates for service connection for arthritis of the left knee, 
post total knee arthroplasty, and service connection for 
peripheral vascular disease is not established.  The proper 
effective date for both of these disabilities is the current 
date assigned, which is September 13, 2000. 


ORDER

Entitlement to a 10 percent evaluation for a scar residual, 
shrapnel fragment wound of the left knee, effective October 
6, 1969, is granted, subject to the criteria governing 
payment of monetary benefits. 

Entitlement to an initial rating in excess of 10 percent for 
scar residual, shrapnel fragment wound, left knee, for the 
period beginning on September 13, 2000 is denied. 

Entitlement to an effective date earlier than September 13, 
2000 for entitlement to service connection for post-traumatic 
arthritis of the left knee, post total knee arthroplasty is 
denied. 

Entitlement to an effective date earlier than September 13, 
2000 for entitlement to service connection for peripheral 
vascular disease, status post-tibia bypass, left knee is 
denied. 




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


